Citation Nr: 0639507	
Decision Date: 12/19/06    Archive Date: 01/04/07

DOCKET NO.  05-00 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
hearing loss.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1965 to July 
1967.

These matters comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2004 rating decision of the 
Hartford, Connecticut regional office (RO) of the Department 
of Veterans Affairs (VA), which found that new and material 
evidence had not been submitted to reopen the previously 
denied claims of entitlement to service connection for 
hearing loss and tinnitus.

In a May 2002 rating decision, the RO denied the veteran's 
claims for entitlement to service connection for hearing loss 
and tinnitus as there was no evidence that linked these 
current disabilities with acoustical trauma or ear disease in 
service.

In December 2003, the veteran again submitted a claim for 
entitlement to service connection for hearing loss and 
tinnitus.

In October 2005, the veteran appeared at a videoconference 
hearing before the undersigned.  The transcript is of record.  
Although the veteran was given 60 days to provide additional 
information after the hearing, no information was submitted.
 
The reopened claim for service connection for tinnitus and 
the application to reopen the claim for service connection 
for hearing loss is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.



FINDING OF FACT

1.  The RO denied entitlement to service connection for 
tinnitus in a rating decision dated in May 2002.  The veteran 
did not submit a notice of disagreement within one year of 
the notice of the decision.

2.  Evidence received after the May 2002 decision became 
final pertains to a previously unestablished element of the 
claim for service connection, and raises a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

The evidence submitted since the previous final denial of the 
claim for service connection for right and left knee 
conditions is new and material, and those claims are 
reopened. 38 U.S.C.A. §§ 5108, 7015 (West 2002); 38 C.F.R. §§ 
3.104, 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2006).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59,989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
on the aspect of the appeal decided in this decision, further 
assistance is unnecessary to aid the veteran in 
substantiating that part of the claim.  

A rating action, except in the case of contested claims, 
becomes final if no notice of disagreement is received within 
one year of the decision.  38 U.S.C.A. §§ 7105(b)(1), (c) 
(West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2006). 

If new and material evidence is received with regard to a 
claim that has been finally disallowed, the claim will be 
reopened.  38 U.S.C.A. § 5108.

"New evidence" means evidence not previously submitted to VA 
decisionmakers; "material evidence" means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim; "new and material evidence" can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and it must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a).

When determining whether the veteran has submitted new and 
material evidence sufficient to reopen a claim, consideration 
must be given to all the evidence since the last final denial 
of the claim. Evans v. Brown, 9 Vet. App. 273 (1996).  

For new and material evidence purposes, the "credibility of 
the evidence is to be presumed."  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

In its May 2002 decision the RO denied the claim for service 
connection for tinnitus on the basis that there was no 
evidence that linked current tinnitus to acoustic trauma in 
service.  The veteran was notified of this decision by letter 
in May 2002, but he did not submit a notice of disagreement 
within one year.  The decision, thus, became final.

Evidence received since the May 2002 decision includes the 
veteran's testimony at the hearing in October 2005.  At the 
hearing he stated that he had noticed ringing in his ears 
after exposure to explosions and other noise in service.  He 
added that the ringing had been present ever since service.  

The veteran is competent to report this continuity of 
symptomatology.  Charles v. Principi, 16 Vet. App. 370 
(2002).  There was no evidence of a continuity of 
symptomatology at the time of the May 2002 decision.  The 
testimony pertains to the previously unestablished element of 
a link between current tinnitus and service.  Service 
connection requires competent evidence showing a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 
Caluza v. Brown, 7 Vet. App. 498 (1995).

The veteran's testimony, thus, pertains to a previously 
unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim.  
Because the evidence was not previously submitted to agency 
decision makers, it is new as well as material.  As new and 
material evidence has been received, the claim for service 
connection for tinnitus is reopened.


ORDER

New and material evidence having been received; the claim for 
service connection for tinnitus is reopened.


REMAND

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2006).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The VCAA requires, that VA inform claimants seeking to reopen 
a previously and finally disallowed claim of the unique 
character of evidence that must be presented. In the context 
of a claim to reopen, that the Secretary look at the bases 
for the prior denial and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

With regard to the hearing loss claim, the veteran was 
provided with a VCAA notice letter in January 2004, it did 
not contain the specific information required by Kent. 

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

The veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with notice of 
the evidence that must be presented to 
substantiate the elements of service 
connection that were found to be 
deficient in the RO's May 2002 decision 
denying service connection for hearing 
loss.

The rating decision was premised on a 
finding that there was no competent 
evidence linking a current hearing loss 
disability to service.  The evidence 
needed to substantiate this element would 
be an opinion from a medical professional 
that current hearing loss is the result 
of a disease or injury in service, or 
evidence showing sensorineural hearing 
loss to a compensable degree within one 
year of separation from service. 

2.  Afford the veteran a VA audiology 
examination to obtain an opinion as to 
the relationship between current tinnitus 
and noise exposure in service.  The 
examiner should review the claims folder 
and note such review in the examination 
report or in an addendum.  

The examiner should provide an opinion as 
to whether it is at least as likely as 
not (a 50 percent or better probability) 
that current tinnitus is the result of 
noise exposure (or other injury or 
disease) in service.

The examiner should provide a rationale 
for these opinions.

3.  Then re-adjudicate the claims.  If 
they remain denied, issue a supplemental 
statement of the case before returning 
them to the Board, if otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


